Electronically Filed
                                                          Supreme Court
                                                          SCWC-11-0000001
                                                          28-OCT-2013
                                                          11:55 AM
                            SCWC-11-0000001


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


             GENBAO GAO, Petitioner/Appellant-Appellant,


                                  vs.


      STATE OF HAWAI'I, DEPARTMENT OF THE ATTORNEY GENERAL,

                  Respondent/Appellee-Appellee.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-11-0000001; CIV. NO. 10-1-1776-08)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ)


            Petitioner/Appellant-Appellant Genbao Gao’s application

for writ of certiorari filed on September 18, 2013, is hereby

rejected.

            DATED:   Honolulu, Hawai'i, October 28, 2013.

Genbao Gao,                    /s/ Mark E. Recktenwald

petitioner pro se

                               /s/ Paula A. Nakayama

Maria C. Cook

for respondent

                               /s/ Simeon R. Acoba, Jr.


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack